United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3148
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Andrea D. Crown

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: June 20, 2014
                                Filed: June 24, 2014
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Andrea Crown directly appeals after she pleaded guilty to a drug offense and
the district court1 sentenced her to 132 months in prison. In a pro se submission that

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
the court construed as a notice of appeal, Crown raised complaints about her trial
counsel, and claimed that before she pleaded guilty, counsel had promised her a
sentence far lower than what she received. On appeal, Crown’s newly appointed
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that (1) Crown involuntarily entered into her
plea agreement, and (2) the attorney who represented her in the proceedings below
rendered ineffective assistance.

       Neither of these arguments is appropriate for disposition in this direct criminal
appeal, however, because neither argument has been developed in proceedings before
the district court. See United States v. Hubbard, 638 F.3d 866, 869 (8th Cir. 2011)
(this court considers ineffective-assistance claims on direct appeal only if record has
been fully developed, counsel’s error is readily apparent, or failure to act would
amount to plain miscarriage of justice); United States v. Umanzor, 617 F.3d 1053,
1058, 1060-61 (8th Cir. 2010) (constitutional challenge to plea should be brought in
28 U.S.C. § 2255 proceeding, because addressing issue on direct appeal would
require speculation about counsel’s performance and defendant’s knowledge).

      Further, we have carefully reviewed the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), and we have found no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw, subject to counsel informing Crown about procedures for
seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                          -2-